Citation Nr: 1454838	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative changes of the thoracolumbar spine with history of strain (thoracolumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1977 to April 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In her September 2012 substantive appeal, the Veteran reported her spine disability also affected her service-connected rib disability.  The issue of entitlement to a compensable rating for the Veteran's service-connected rib disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected thoracolumbar spine disability is shown to have been manifested by forward flexion to at least 60 degrees even upon consideration of painful motion; her combined range of motion has been at least 120 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5237 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2011, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The March 2011 letter complied with these notice requirements.

The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's VA treatment records have been secured.  A VA examination was performed in connection with her claim in April 2011.  In her December 2011 notice of disagreement and September 2012 substantive appeal, the Veteran essentially argued the April 2011 VA examination was inadequate to evaluate her service-connected thoracolumbar spine disability because the examiner performed a cursory examination, incorrectly stated there was not back tenderness or para-spinal muscles spasms, and did not X-ray her spine.  She reported that she was in "slight" pain when the examiner touched her right side and back, jumping at his touch.  The Board finds that a remand for another examination is not necessary.  The Veteran is correct that the examiner noted that there was no vertebral tenderness or paraspinal muscle spasm.  But he went on to note that she was somewhat tender over the right mid-thoracic paraspinal muscles.  As such, he accurately described her symptoms as she later described them.  

Furthermore, the Board acknowledges the Veteran has degenerative changes of the thoracolumbar spine, as shown on prior VA X-rays in 1997 and does not find an updated X-ray is necessary to evaluate the Veteran's disability under the applicable rating criteria.  It is within the examiner's discretion, in this case, a medical doctor, to determine whether additional testing is necessary, and the Board presumes the examiner's competence in making this determination.  Cox v. Nicholson, 20 Vet. App. 536, 569 (2007) (explaining that the "Board is entitled to assume the competence of a VA examiner.").  The April 2011 examiner provided sufficient findings in his examination report to evaluate the low back disability.  The Veteran has not identified any specific impairments of the thoracolumbar spine that were not addressed during the examination.  As to the Veteran's assertion that the examination was cursory, the examiner obtained a reported history from the Veteran and conducted a thorough examination, noting the Veteran's reported symptoms and his clinical findings.  The examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  Accordingly, the Board finds the examination report adequate for adjudication purposes. 

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

The RO has rated the Veteran's service-connected thoracolumbar spine disability under the provisions of Diagnostic Code 5242 for degenerative arthritis of the spine during the period on appeal.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id. at Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A February 2010 nursing clinic note indicates the Veteran complained of left elbow and arm pain that had lasted for a moth. The pain radiated up and down her arm and was more intense while forming a grip.  She also reported decreased strength.  It was not related to her service-connected back disability.  A February 2010 primary care note shows she was assessed with left lateral epicondylitis (tennis elbow).  

A March 2010 VA treatment note shows the Veteran reported back pain.

A September 2010 VA orthopedic surgery outpatient note indicates the Veteran reported bilateral lower extremity weakness after receiving a cortisone injection for her diagnosed tennis elbow.  Such weakness was not related to her service-connected thoracolumbar spine disability.

A January 2011 VA treatment note shows the Veteran denied numbness of her feet.

As noted, the Veteran was provided a VA spine examination in April 2011.  She reported her thoracolumbar spine disability had increased in severity.  She reported daily tightness and mild to moderate pain on the right side.  She indicated the pain radiated to her right shoulder and paracervical muscles at times.  She did not report any flare-ups, incapacitation, or the use of assistive devices.  She had used an electrical nerve stimulator to relieve pain in the past.  She reported her thoracolumbar spine disability had not affected her work or daily activities. 

She did not report any difficulty with her right shoulder joint, but noted tightness developed when her back pain radiated.  Such pain occurred infrequently, about once every 2 months, but could persist for a week.  During those times, here right shoulder function was normal.  

On examination, the Veteran's standing posture was normal.  There was no vertebral tenderness or paraspinal muscle spasm.  The examiner noted she was somewhat tender over the right mid-thoracic paraspinal muscles.  Her thoracolumbar spine flexion range of motion (ROM) was 0 to 80 degrees.  The examiner noted her flexion was limited by stiffness.  Extension was 0 to 20 degrees, limited by pain.  Right lateral flexion was 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees.  Right lateral rotation was 0 to 30 degrees.  Left lateral rotation was 0 to 30 degrees.  There was no additional limitation of motion after repetitive range of motion exercises.

A neurological examination of the lower extremities revealed no focal muscle atrophy.  Strength was intact with manual muscle testing.  Sensation was intact to light touch and pinprick.  Deep tendon reflexes were 2+.  Her knees and ankles were symmetrical.  Her gait was normal. 

The examiner diagnosed thoracolumbar spine degenerative changes with history of strain.  The examiner opined that the Veteran did not have a right shoulder disability, but rather radiating pain from her right para-thoracic muscles.  

An October 2011 primary care note indicates the Veteran reported no joint pain or swelling and no muscle pain or swelling.  Her gait was normal.

In her December 2011 notice of disagreement, the Veteran asserted the examiner incorrectly stated there was no back tenderness or para-spinal muscle spasms.  She reported she was in "slight" pain when the examiner touched her right side and back, and jumped at the touch.  She also indicated she had not had an X-ray taken since 1997.  She reported the pain does interfere with her work and daily living "at times," but that she dealt with the pain.  She treated the pain with ibuprofen and naproxen.  She indicated she received all medical treatment through VA.  

In her September 2012 substantive appeal, the Veteran reported her spine disability also affected her service-connected rib disability, causing pain and a limitation of motion in the back.  She also indicated she was experiencing spasms.  She asserted the examiner performed a "cursory" examination and that he should have noted tenderness or spasms.  

A November 2012 VA primary care note noted a history of chronic low back pain, but that there were no current concerns.  Her gait was normal.  

In an October 2014 appellant's brief, the Veteran's representative asserted that the Veteran contends her lumbar spine disability has "worsened in severity and continues to deteriorate."  But the representative noted she contends she is entitled to an increased rating based on the evidence of record.  He argued she experiences functional loss as a result of her pain.  

The Board finds that the VA examination report and treatment records, overall, do not show that the Veteran's thoracolumbar spine disability, for the period on appeal, reflect symptoms that would warrant a rating in excess of 10 percent. 

On examination, the Veteran's flexion ROM was 0 to 80 degrees, and her combined ROM was 220 degrees.  It is not shown there has been a limitation of forward flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour or ankylosis of the entire thoracolumbar spine.  The April 2011 examiner noted tenderness over the right mid-thoracic paraspinal muscles, but found her posture and gait were normal.  The Veteran reported she experiences, but VA treatment providers found her gait was normal in October 2011 and November 2012.  No neurologic abnormalities have been associated with her thoracolumbar spine disability.  Her VA treatment records show she complained of back pain in March 2010, but reported no joint pain in October 2011.  In November 2012, she reported no current concerns relating to her history of chronic low back pain.   In fact, a thorough review of the Veteran's VA treatment records, which she indicated encompass all of her medical care, show she rarely complained of back difficulties during a period of more than three years (from January 2010 through May 2013), despite seeking regular treatment for other conditions.  Her treatment records also show she regularly exercised during this period, using methods requiring strenuous activity, including a trampoline, bicycle, and roller skates.  

The Board has considered the Veteran's and her representative's assertions that her thoracolumbar spine disability was more severe than reported by the April 2011 VA examiner, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of her disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted, the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history to evaluate the Veteran's thoracolumbar spine disability, including her reported tenderness on the right side.  The Veteran is competent to report that her pain level has increased and that her thoracolumbar spine disability interferes with her employment and daily activities, but the medical evidence of record does not reflect symptoms that warrant a rating in excess of 10 percent.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's thoracolumbar spine disability more nearly approximates the criteria for a rating in excess of 10 percent for degenerative arthritis of the spine.  Staged ratings are therefore not warranted.  

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating during this period.  While the VA examination report reflects that thoracolumbar motion at this time was accompanied by objective pain and tightness, the motion was not reduced after repetitive testing, thereby still not demonstrating the limitation of flexion required for increased compensation.  There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating in excess of 10 percent during the period on appeal.

The Board has considered other provisions in the Rating Schedule pertaining to spine disabilities, but there is no provision that would provide for a rating in excess of 10 percent for this disability during the period on appeal. 

The Board recognizes that the Veteran and the record may be understood to suggest impact of the Veteran's service-connected spine disability on her work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran has reported experiencing back pain, tightness, and a limited range of motion that interferes with her daily activities at times.  The Veteran's primary symptoms are reflective of the type and degree of the symptoms listed within the criteria for spine disabilities, as discussed above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints, the rating schedule specifically contemplates factors such as less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss (which encompass all symptoms and impairment shown in the instant case).  In short, the rating criteria not only contemplate her symptoms, but the severity of her disability.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to her thoracolumbar spine disability.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran reported her thoracolumbar spine disability interfered with her work at times in her December 2011 notice of disagreement, but said she deals with the pain and did not allege it caused her to miss any work.  Further, the April 2011 VA examiner noted that "[s]he has not missed work" as a result of her back problems.  Accordingly, the Board finds that the matter of TDIU is not raised in the context of this claim.



ORDER

Entitlement to a rating in excess of 10 percent for thoracolumbar spine degenerative changes with history of strain is not warranted. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


